UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6464


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CRYSTAL DAWN WEMMERING,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:04-cr-00347-F-3)


Submitted:   June 1, 2010                     Decided:   June 4, 2010


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Deborrah Lynn Newton, Raleigh, North Carolina, for Appellant.
Anne Margaret Hayes, Assistant United States Attorney, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Crystal   Dawn   Wemmering    appeals    the    district    court’s

order denying her motions for recusal and for a new trial.                  We

have     reviewed    the   record   and   find      no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States   v.   Wemmering,      No.    5:04-cr-00347-F-3

(E.D.N.C.    Feb.    27,   2009).   We    dispense       with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                       AFFIRMED




                                     2